   1   Garrick A. Hollander – State Bar No. 166316
       ghollander@wghlawyers.com
   2   Alastair M. Gesmundo – State Bar No. 316573
       agesmundo@wghlawyers.com
   3
       WINTHROP GOLUBOW HOLLANDER, LLP
   4   1301 Dove Street, Suite 500
       Newport Beach, CA 92660
   5   Telephone: (949) 720-4100
       Facsimile: (949) 720-4111
   6
       Creditor and party-in-interest
   7
   8
   9
                                 UNITED STATES BANKRUPTCY COURT
  10
                                 NORTHERN DISTRICT OF CALIFORNIA
  11
                                           OAKLAND DIVISION
  12
  13
       In re                                         Case No. 16-31367-RE-11
  14   XS RANCH FUND VI, L.P.,                       Chapter 11 Proceedings
  15                 Reorganized Debtor              EX PARTE MOTION FOR ORDER
                                                     SHORTENING TIME RE HEARING ON
  16                                                 MOTION UNDER 11 U.S.C. §1112(b) TO
  17                                                 CONVERT CASE TO CHAPTER 7;
                                                     MEMORANDUM OF POINTS AND
  18                                                 AUTHORITIES IN SUPPORT THEREOF

  19                                                 [Declaration of Michael J. VanderLey in
                                                     Support Filed Concurrently Herewith]
  20                                                 [LBR 9006-1]
  21
  22
  23
  24
  25
  26
  27
  28


Case: 16-31367     Doc# 603      Filed: 11/27/19   Entered: 11/27/19 14:43:22        Page 1 of 7
                                                             MAINDOCS-#242889-v2-XS_OST_for_Conversion_Motion
   1           TO THE HONORABLE ROGER L. EFREMSKY, UNITED STATES

   2   BANKRUPTCY JUDGE:

   3           Winthrop Golubow Hollander, LLP (“WGH”) hereby submits the Memorandum of Points

   4   and Authorities in support of the Ex Parte Motion for Order Shortening Time re Hearing on

   5   Motion Under 11 U.S.C. §1112(b) to Convert Case to Chapter 7 (the “Conversion Motion”).

   6                                                           I

   7                                                INTRODUCTION

   8           The Debtor has failed to pay its obligations owing to creditors under the Plan, and thus has

   9   not consummated the Plan. Since confirmation of its Plan, it appears that the Debtor has

  10   prejudiced the rights of creditors by not only making unauthorized transfers to insiders and others

  11   not permitted under the Plan, but also modifying the Plan and entering into unauthorized

  12   transactions with Crestline and others, without Court approval1. The result of these unauthorized

  13   transactions and transfers have enhanced the rights of Crestline and others, at the expense of all

  14   other creditors. Making matters worse, now that Crestline has modified and elevated its rights

  15   against the Debtor under the Plan (without Court authority), Crestline now seeks to move forward

  16   with a foreclosure sale of the Debtor’s assets, which is scheduled for December 3, 2019.

  17           Crestline’s notice of default and the Debtor’s failure to pay creditors in compliance with its

  18   obligations under the Plan constitute events of default under the Plan. Moreover, moving forward

  19   with the foreclosure sale will wipe out the Debtor’s unpaid creditors, including Melting Point

  20   Solutions (“MPS”), for whom the Court entered an order allowing a claim in its favor, in an

  21   amount of approximately $610,000.

  22           WGH believes that the avoidance of unauthorized post-confirmation transactions with and

  23   transfers to Crestline and other third parties in violation of the terms of the Plan could pay

  24   creditors in full. In addition, allowing a Chapter 7 trustee to control and sell the assets of the

  25   Debtor’s estate will ensure that value is maximized for all creditors and that no one creditor

  26   controls and otherwise prejudices other creditors in this case.

  27
       1
  28   See, Declaration of Michael J. Vanderley in Support [Docket no. 581 and 584]; Debtor’s Objection to Motion to
       Authorize Plan Agent to Sell the Assets [Docket no. 588].


Case: 16-31367       Doc# 603       Filed: 11/27/19        Entered: 11/27/19 14:43:22            Page 2 of 7
                                                               2
   1                                                     II

   2                 SUMMARY OF NEED FOR HEARING ON SHORTENED TIME

   3          A foreclosure sale is scheduled for December 3, 2019. The Debtor has not paid its

   4   creditors as required under the Plan, and thus has defaulted under and failed to consummate the

   5   Plan. A foreclosure sale will wipe out all creditors for the benefit of one creditor (Crestline), at the

   6   expense of other creditors. A foreclosure sale should not be allowed to proceed, particularly

   7   where the foreclosing party (Crestline) appears to have elevated its rights, to the prejudice of other

   8   creditors, through an unauthorized transaction and modification of the plan, without Court

   9   approval.

  10          As set forth in the declaration of Michael J. VanderLey (“VanderLey Declaration”) in

  11   support of the Conversion Motion and Ex Parte Motion, the Court is aware, certain disputes arose

  12   between Mr. Foster and the Mr. VanderLey as to strategy and implementation of the terms of the

  13   Plan. Those disputes led to, among other things, Mr. Foster seeking to terminate Mr. VanderLey

  14   as Plan Agent, an action which led to Crestline’s issuance of the Notice of Default on June 21,

  15   2019. Following issuance of the Notice of Default, the substitute trustee appointed by Crestline

  16   noticed a foreclosure sale for August 6, 2019.

  17          On July 24, 2019, the Debtor entered into a stipulation to execute documents and take acts

  18   necessary to consummate the Plan, which the Court approved by order entered on August 29,

  19   2019. As a result of the stipulation and after much negotiation, Crestline agreed to extend the

  20   foreclosure sale date from August 6, 2019 to September 3, 2019.

  21          On August 20, 2019, pursuant to the stipulation, the Plan Agent executed a purchase and

  22   sale agreement (“APA”) to sell the Debtor’s property. As a direct consequence of executing the

  23   APA, on August 23, 2019, Crestline caused the foreclosure sale date to be extended from

  24   September 3, 2019 to October 1, 2019.

  25          Since execution of the APA, the Plan Agent has been pursuing activities related to the

  26   potential sale of the property, including negotiations with Crestline related to funding certain costs

  27   incidental to the sale process and to carry out what he has been authorized to do by the stipulation.

  28   Through those negotiations, including completion of certain ‘value preservation’ or ‘value


Case: 16-31367     Doc# 603      Filed: 11/27/19      Entered: 11/27/19 14:43:22        Page 3 of 7
                                                          3
   1   enhancement’ tasks authorized by Crestline, the foreclosure sale date was extended twice, first to

   2   November 5, 2019 and then again to December 3, 2019.

   3          On November 7, 2019, the prospective buyer under the APA exercised its rights to

   4   terminate, which required me to re-start the sale process by reaching out to parties who had

   5   expressed interest in acquiring the property, as well as brokers. One week ago today, on

   6   November 20, 2019, the Plan Agent convened a meeting with Crestline and Steiner to discuss the

   7   a sale process and path forward that would avoid foreclosure. The meeting included a broker

   8   presentation discussing what an updated sale process would entail from a timing perspective, as

   9   well as prospective results.

  10          Following the meeting, and multiple times since then, Crestline and the Plan Agent have

  11   discussed potentially doing a deed in lieu of foreclosure, that would result in a transfer of the

  12   property at issue to them, in exchange for payments for some or all of amounts owing to creditors,

  13   including administrative expenses. Those conversations were ongoing up to and including

  14   yesterday, Monday, November 25, 2019.

  15          Up until Monday, November 25, 2019, the Plan Agent believed there was a reasonable

  16   likelihood that Crestline would move forward with one of two options: (1) the Debtor would

  17   pursue the same arrangement, i.e. re-start the marketing and sale process previously agreed upon,

  18   or (2) Crestline and the Plan Agent would negotiate deed lieu of foreclosure.

  19          It was not until this morning, November 27, 2019, that the Plan Agent received official

  20   word from Crestline that it will not proceed with either of the above two options, and will instead

  21   proceed with a Foreclosure Sale, which is scheduled for December 3, 2019 at 10:00 a.m. Central

  22   Standard Time.

  23          In sum, granting the Ex Parte Motion will enable the Court to appoint a trustee to ensure

  24   no one creditor benefits on the backs of other creditors, and that value is maximized for all

  25   creditors. Based on the foregoing, as more particularly described herein, WGH submits that it is

  26   in the estate’s best interests to grant the Ex Parte Motion.

  27   ///

  28


Case: 16-31367     Doc# 603      Filed: 11/27/19      Entered: 11/27/19 14:43:22        Page 4 of 7
                                                          4
   1                                                              III

   2                          GOOD CAUSE EXISTS TO SCHEDULE A HEARING ON

   3                                            THE CONVERSION MOTION

   4              Rule 9006 of the Federal Rules of Bankruptcy Procedure provides in relevant part:

   5                       “[W]hen an act is required or allowed to be done at or within a specified
                           period of time by these rules or by a notice given thereunder or by order of
   6                       court, the court for cause shown may in its discretion with or without
                           motion or notice order the period reduced.”
   7
       F.R.B.P. 9006. See also Local Bankruptcy Rule 9006-1(a) (“approval of the Court is required to
   8
       … shorten time to perform any act or to file any paper pursuant to the Federal Rules of Civil
   9
       Procedure, the Bankruptcy Rules, or these Bankruptcy Local Rules.”).
  10
                  WGH believes and hereby respectfully represents that good cause exits under the
  11
       circumstances for setting a hearing on the Conversion Motion2 on shortened notice. Setting the
  12
       hearing on the Conversion Motion on shortened time will stop the pending foreclosure sale and
  13
       wipeout of creditors to allow a fiduciary to evaluate and potentially avoid unauthorized
  14
       transactions and transfers made post-confirmation and control and conduct an orderly liquidation
  15
       of assets of the estate so as to maximize value for the Debtor’s estate and all creditors.
  16
                                                                  IV
  17
                                                          CONCLUSION
  18
                  For all the reasons set forth herein, the Debtor respectfully requests that the Court shorten
  19
       the time for a hearing on, and notice requirements for, the Conversion Motion to December 2,
  20
       2019.
  21
       DATED: November 27, 2019                                WINTHROP GOLUBOW HOLLANDER, LLP
  22
  23
                                                               By:    /s/ Garrick A. Hollander
  24                                                                  Garrick A. Hollander
                                                               Creditor and party-in-interest
  25
  26
  27
  28   2
           The Conversion Motion is being filed concurrently herewith and is incorporated herein by this reference.


Case: 16-31367          Doc# 603        Filed: 11/27/19        Entered: 11/27/19 14:43:22             Page 5 of 7
                                                                     5
   1                                PROOF OF SERVICE OF DOCUMENT
   2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is: 1301
       Dove Street, Suite 500, Newport Beach, CA 92660
   3
       A true and correct copy of the foregoing document entitled (specify): EX PARTE MOTION FOR ORDER
   4   SHORTENING TIME RE HEARING ON MOTION UNDER 11 U.S.C. §1112(b) TO
       CONVERT CASE TO CHAPTER 7; MEMORANDUM OF POINTS AND AUTHORITIES
   5   IN SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the form and manner
       required by LBR 5005-2(d); and (b) in the manner stated below:
   6
       1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
   7   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the
       document. On November 27, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding
   8   and determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the
       email addresses stated below:
   9
                                                                       Service information continued on attached page
  10
       2. SERVED BY UNITED STATES MAIL: On (date) _______________, I served the following persons and/or
  11   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy
       thereof in a sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing
  12   the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the
       document is filed.
  13
                                                                       Service information continued on attached page
  14
       3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
  15   (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on , 2019, I served
       the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in
  16   writing to such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes
       a declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after
  17   the document is filed.

  18   VIA FEDERAL EXPRESS
       Honorable Chief Judge Efremsky
  19   Bankruptcy Court, Oakland Division
       1300 Clay Street, Suite 201
  20   Oakland, CA 94612

  21                                                                   Service information continued on attached page

  22   I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
        November 27, 2019       Jeannie Martinez                                    /s/ Jeannie Martinez
  23    Date                        Printed Name                                    Signature

  24
  25
  26
  27
  28


Case: 16-31367        Doc# 603        Filed: 11/27/19         Entered: 11/27/19 14:43:22               Page 6 of 7
                                                                   6
   1   NEF SERVICE LIST
   2        Peter C. Califano     pcalifano@cwclaw.com

   3        Christopher Celentino      chris.celentino@dinsmore.com, caron.burke@dinsmore.com

   4        Todd Dressel       tdressel@mcguirewoods.com, JTabisaura@mcguirewoods.com

   5        Pamela Egan        pamela.egan@rimonlaw.com

   6        Pamela M. Egan        pegan@ckrlaw.com

   7        Lisa C. Fancher      lfancher@fbhg.law

   8        Reno F.R. Fernandez       2382885420@filings.docketbird.com, ecf@macfern.com

   9        Richard H. Golubow        rgolubow@wcghlaw.com, jmartinez@WCGHLaw.com

  10        Leon B. Gordon       othercourts@mvbalaw.com

  11        Jennifer C. Hayes      jhayes@fhlawllp.com

  12        Garrick A. Hollander      ghollander@wcghlaw.com, pj@wcghlaw.com

  13        Ori Katz    okatz@sheppardmullin.com, LSegura@sheppardmullin.com

  14        Tobias S. Keller     tkeller@kellerbenvenutti.com, pbenvenutti@kellerbenvenutti.com

  15        Matthew Ryan Klinger mklinger@sheppardmullin.com,
             DGatmen@sheppardmullin.com
  16
            Andrew H. Levin       alevin@wcghlaw.com
  17
            Dara Levinson Silveira      dsilveira@kellerbenvenutti.com
  18
            Peter W. Lianides      plianides@wcghlaw.com
  19
            Patricia H. Lyon      phlyon@frenchandlyon.com, mwoodward@frenchandlyon.com
  20
            Office of the U.S. Trustee / SF      USTPRegion17.SF.ECF@usdoj.gov
  21
            Julie H. Rome-Banks       julie@bindermalter.com
  22
            Mary Ellmann Tang        mtang@frenchlyontang.com, nblackwell@frenchlyontang.com
  23
            Eric J. Taube      eric.taube@wallerlaw.com, sherri.savala@wallerlaw.com
  24
            Mark C. Taylor       mark.taylor@wallerlaw.com, tammy.greenblum@wallerlaw.com
  25
            Jennifer Rae Tullius     jtullius@tulliuslaw.com
  26
            Marta Villacorta      marta.villacorta@usdoj.gov
  27
            David C. Winton       david@dcwintonlaw.com, wintonstrauss@jubileebk.net
  28


Case: 16-31367   Doc# 603       Filed: 11/27/19    Entered: 11/27/19 14:43:22   Page 7 of 7
                                                       7
